Citation Nr: 0710317	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-33 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for psoriatic arthritis 
as being secondary to exposure to herbicides or jet fuel.

2.  Entitlement to service connection for skin tumors as 
being secondary to exposure to herbicides or jet fuel.

3.  Entitlement to service connection for enlarged prostate 
as being secondary to exposure to herbicides.

4.  Entitlement to service connection for bronchitis as being 
secondary to exposure to jet fuel.

5.  Entitlement to an initial compensable evaluation for 
varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Providence, Rhode Island, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2006, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
diagnosis of psoriatic arthritis and service, to include 
exposure to herbicides or jet fuel.  

2.  There is no competent evidence of a nexus between the 
skin tumors and service, to include exposure to herbicides or 
jet fuel.  

3.  There is no competent evidence of a nexus between an 
enlarged prostate and service, to include exposure to 
herbicides or jet fuel.  

4.  There is no competent evidence of a nexus between the 
diagnosis of bronchitis and service, to include exposure to 
jet fuel.  

5.  Varicocele is manifested by no symptoms.


CONCLUSIONS OF LAW

1.  Psoriatic arthritis was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Skin tumors were not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Enlarged prostate was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Bronchitis was not incurred in or aggravated by service 
and is not otherwise due to service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  The criteria for an initial compensable evaluation for 
varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2006) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in March 2003 and November 2003 letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that was relevant to 
the claim.  The letter, however, did not inform the veteran 
of how disability evaluations and effective dates are 
assigned and the type evidence which impacts those 
determinations.  The Board finds that the veteran has not 
been prejudiced by such for two reasons.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, the RO awarded him 
service connection for varicocele and assigned a 
noncompensable evaluation, effective the date the veteran's 
claim for compensation was received.  Thus, the veteran is 
aware that a disability evaluation and effective date are 
assigned once service connection is awarded.  Second, as to 
the claims for service connection, since the Board concludes 
below that the preponderance of the evidence is against these 
claims for service connection, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

The claim for increase is a "downstream issue" from the 
claim for service connection for varicocele.  In this type of 
circumstance, if the claimant has received a VCAA letter for 
the underlying claim and raises a new issue (i.e., increased 
rating) following the issuance of the rating decision that 
awarded the underlying claim, VA is not required to issue a 
new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  This was completed, when VA issued a statement of the 
case in October 2005, wherein it provided the veteran with 
the evidence necessary to establish higher evaluation for the 
disability.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records.  For example, it has obtained the 
service medical records and private medical records 
identified by the veteran.  VA also provided the veteran with 
an examination in connection with his claim associated with 
the varicocele.  VA has not, however, provided examinations 
in connection with the claims for service connection.  Under 
the law, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 
2002); see also 38 C.F.R. § 3.159(c)(4) (2006).

The evidence of record does not show that the disabilities 
for which the veteran seeks service connection may be 
associated with the claimant's active duty.  The veteran does 
not contend that any of these disabilities were incurred in 
service.  They were all diagnosed years after the veteran's 
discharge from service (the veteran has not contended that 
the disabilities manifested while in service) and none of 
them are conditions that VA has determined have a 
relationship with exposure to herbicides.  The documentation 
the veteran has submitted regarding jet fuel does not 
establish a relationship between psoriatic arthritis, tumors, 
or bronchitis and exposure to jet fuel fumes.  Thus, the 
Board finds that an examination was not required for these 
claims for service connection.  

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

At the November 2006 hearing before the undersigned, the 
veteran testified that he was a transportation air crewman 
while in service.  He stated that while he was not in 
Vietnam, part of his duties were to fly in transport aircraft 
that was in direct support of the Vietnam War.  He stated his 
duties entailed flying in the back of the aircraft, where he 
believed that cases of Agent Orange had been carried.  The 
veteran noted that the cases of Agent Orange were not 
actually on the aircraft at the time he was flying, but 
rather had been on the same aircraft at a prior instance.  He 
stated his specific responsibility was to clean the aircraft, 
which he did for two and one-half years.  The veteran 
testified he did not wear protective gear when cleaning the 
aircraft.  

As to exposure to jet fuel, the veteran stated that during 
his first two years in the service, he was attached to a 
squadron that trained jet pilots and that his duties were to 
refuel launch and recover aircraft.  He testified he had read 
that the toxins from the jet fuel could cause upper 
respiratory problems, which he had.  The veteran noted that 
no one else in his family had respiratory problems.  He 
stated he had developed respiratory problems approximately 
five to seven years after he got out of service.  The veteran 
testified he had been told in his 20s that his lungs were 
weak and that anything could cause that weakness, such as 
smoking, second-hand smoke, breathing car exhaust fumes and 
jet fuel.  

As to the psoriatic arthritis, the veteran stated that it was 
in his joints, on his hands, elbows, knees, feet, and genital 
area.  Those were the same locations where he had his skin 
tumors.  He stated that that had begun when he was 
approximately 38 years old.  He noted that no physician had 
told him his problems were related to Agent Orange exposure, 
but that he felt his enlarged prostate could not be ruled out 
as being related.

Essentially, it is the veteran's contentions that he 
developed the psoriatic arthritis, the tumors, and an 
enlarged prostate from either indirect Agent Orange exposure 
or exposure to jet fuel.  As to the bronchitis, he contends 
that the exposure to jet fuel caused that disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  
38 U.S.C.A. § 1116 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.309(e) (2006).  Chloracne or other acneform disease 
consistent with chloracne, must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).  However, VA has determined that there is no 
positive association between exposure to herbicides and any 
condition for which the VA has not specifically determined 
that a presumption of service connection is warranted.  See 
67 Fed. Reg. 42600-42608, "Diseases not associated with 
exposure to certain herbicide agents" (June 24, 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for psoriatic arthritis, skin 
tumors, and an enlarged prostate as being due to Agent Orange 
exposure.  The veteran admits that he did not serve in 
Vietnam or go anywhere around the waters of Vietnam.  Thus, 
he is not presumed to have been exposed to an herbicidal 
agent.  The veteran described being on aircraft that he 
thought may have carried Agent Orange; but that is 
insufficient to establish exposure to an herbicidal agent.  
Additionally, none of the disabilities for which the veteran 
asserts were caused by Agent Orange exposure are ones that 
have been determined to be related to exposure to herbicides.

The veteran has not attempted to allege that psoriatic 
arthritis, skin tumors, or enlarged prostate began while he 
was in service; rather, he has admitted that these 
disabilities did not occur until many years following his 
discharge from service.  Regardless, the Board has reviewed 
the service medical records to see if there was any evidence 
of or treatment for psoriatic arthritis, skin tumors, or an 
enlarged prostate.  The service medical records are silent 
for any complaints or treatment of these disabilities, and 
there is no evidence of any continuity of symptomatology for 
these disabilities soon after the veteran's discharge from 
service.  Psoriasis was first diagnosed in 1989, and 
psoriatic arthritis was not shown until many years after that 
diagnosis.  Thus, there is no objective evidence of arthritis 
manifesting to a compensable degree within one year following 
the veteran's discharge from service.  The veteran was 
diagnosed with prostatitis in 1981, although it appears to 
have resolved.  In 2003, he was diagnosed with an enlarged 
prostate.  No medical professional has attributed psoriatic 
arthritis, skin tumors, or an enlarged prostate to the 
veteran's service, to include exposure to herbicides. 

The veteran has also contended that the psoriatic arthritis, 
the skin tumors and bronchitis may be due to exposure to jet 
fuel.  He has provided an article from the internet regarding 
what exposure to jet fuel can cause.  Studies have shown it 
can cause skin irritation in animals.  There is no competent 
evidence that the current diagnoses of psoriatic arthritis, 
skin tumors, or bronchitis are attributable to jet fuel 
exposure or are otherwise due to service.  

Thus, while the veteran has been diagnosed with psoriatic 
arthritis, skin tumors, an enlarged prostate, and bronchitis, 
no medical professional has attributed any of these 
disabilities to service, and there is no evidence of any 
continuity of symptomatology following the veteran's 
discharge from service.  While the veteran has contended that 
these disabilities are somehow due to service, whether it be 
via exposure to herbicides or jet fuel, as a layman without 
the appropriate medical training and expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The Board appreciates the honest testimony the veteran 
provided at the November 2006 hearing.  He did not attempt to 
allege that he had been told by medical professionals that 
his disabilities were due to service, to include exposure to 
herbicides or jet fuel.  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the claims of 
entitlement to service connection for psoriatic arthritis, 
skin tumors, enlarged prostate, and bronchitis, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

III.  Increased Rating

The veteran contends that his service-connected varicocele is 
worse than the current evaluation contemplates.  At the 
November 2006 hearing, he testified the varicocele caused him 
discomfort on a daily basis, particularly when sitting, and 
had affected his sex life. 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
varicocele.  In Fenderson v. West, 12 Vet. App 119 (1999), 
the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned at the time 
service connection for a disability is granted and a claim 
for an increased rating of a service-connected disorder.  In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found, which is called 
"staged" ratings.

The RO has rated the veteran's service-connected varicocele 
by analogy to varicose veins.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  There are other Diagnostic Codes under 
which the disability could be evaluated; however, in 
reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has any residuals of the varicocele.  The private 
medical records dated between the 1980s and 2003 do not show 
complaints or diagnoses of a varicocele.  When examined in 
February 2004, the veteran reported that his left testicle 
(where the varicocele is located) had given him occasional 
discomfort through the years.  He also reported having 
nocturia times two.  The examiner noted the veteran had 
undergone a surgical procedure related to his prostate in the 
late 1980s.  The examiner could not find the varicocele on 
physical examination and determined the veteran had no 
residuals.  While the veteran attributed pain and nocturia to 
the varicocele, the examiner determined that the veteran had 
no residuals from the varicocele.  The Board accords more 
probative value to the medical opinion.  There is no 
competent evidence that refutes the examiner's opinion.  
Thus, without symptoms associated with the service-connected 
disability, the Board finds no basis to award a compensable 
evaluation under any potential Diagnostic Code.  The benefit-
of-the-doubt rule is not for application.  See Gilbert, 
1 Vet. App. at 55. 

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006).  The overall disability picture with 
respect to the service-connected varicocele does not show any 
significant impairment beyond that contemplated in the 
noncompensable rating.  Under the circumstances, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for psoriatic arthritis as being secondary 
to exposure to herbicides or jet fuel is denied.

Service connection for skin tumors as being secondary to 
exposure to herbicides or jet fuel is denied.

Service connection for enlarged prostate, to include as being 
secondary to exposure to herbicides is denied.

Service connection for bronchitis as being secondary to 
exposure to jet fuel is denied.

An initial compensable evaluation for varicocele is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


